Citation Nr: 1230242	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1947 to March 1948 and November 1951 to September 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a right knee condition including arthritis and a left knee condition including arthritis.  In September 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2010.  His case is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

While the Veteran did request a Central Office hearing on his August 2010 VA Form 9, in a subsequent communication received in June 2012, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for right and left knee disabilities.

The Veteran contends that his current bilateral knee disabilities are the result of his military service.  Specifically, he claims that he was exposed to extreme cold weather on active duty in Korea and that this has caused his current bilateral knee problems.  Alternatively, his representative has claimed that his knee disabilities may be the result of overuse in service.  The Veteran, therefore, believes service connection is warranted.

The Veteran was afforded a VA examination to address his bilateral knee disabilities in June 2011.  The June 2011 VA examiner diagnosed the Veteran with severe bilateral knee degenerative joint disease.  He concluded that the Veteran's bilateral knee disabilities were not related to his military service because osteoarthritis is a disease of wear and tear resulting from a combination of factors and that cold weather and wet conditions are not a risk factor for osteoarthritis in any of the medical literature that he reviewed.  He also noted the significant period of time between the Veteran's discharge from service and his first documented complaints of knee pain.  In June 2012, the Veteran's representative submitted documents from the VA MEPSS indicating that veterans with cold injury residuals faced an increased risk of developing arthritis.  As this seems to contradict the examiner's negative review of medical literature to link cold weather exposure and arthritis, the claim must be remanded for an addendum opinion to consider this new evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for right and left knee disabilities must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims file should be returned to the June 2011 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner must comment on the recently submitted VA MEPSS document indicating an increased risk of arthritis among veterans with cold injuries.  The examiner should then provide an opinion on whether the Veteran's current right or left knee disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including his exposure to extreme cold weather in Korea and overuse or misuse.  The Veteran may be recalled for examination, if deemed necessary.

If the June 2011 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his right and left knee disabilities.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.  The examiner should also obtain a complete history of the Veteran's bilateral knee symptoms, including onset.

The examiner should provide an opinion as to the likelihood that any currently diagnosed right or left knee disorders were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including exposure to extreme cold weather in Korea and overuse or misuse.  The examiner's attention is directed to the recently submitted VA MEPSS document.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a right knee disability and a left knee disability should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

